1. A special plea in bar in an action at law is not an extraordinary remedy within the meaning of the Code, § 6-903, and the tender of a bill of exceptions to a ruling on such plea within 20 days from the rendition of the decision is not required.
2. The evidence introduced in support of the special plea in bar authorized the finding that the plaintiff had assigned the chose in action sued upon, and that she was not entitled to maintain the action, and such plea was properly sustained.
                         DECIDED APRIL 11, 1946.
This is an action by Mrs. Cynthia Hoxie against Americus Automobile Company. She sued for alleged damages of $550, due directly and proximately to the negligence of the defendant, to her Ford truck left with the defendant to be lubricated and serviced. The defendant filed a special plea in bar setting up: that the truck was insured in General Insurance Company of America, and following the damage thereto, the plaintiff made proof of her claim to the insurance company, which paid her in full for said damages; and that at the time of the filing of the suit the plaintiff had no interest in the claim against the defendant, was not interested in the recovery of any amount, and had no right to collect any sum from the defendant.
Upon the trial of the special plea, documentary evidence showed: that General Insurance Company had insured the truck against loss by fire in the sum of $640; that the insurance company was subrogated to all the insured's rights of recovery under the policy; that the insured made proof of loss amounting to $690, and executed a subrogation agreement transferring to the insurance company "each and all claims and demands against any other party, person, property, or corporations, arising from or connected with such loss and damage;" and that said company was authorized and empowered by the subrogation agreement "to sue, compromise, or settle in name or otherwise to the extent of the money paid as aforesaid." This subrogation agreement was dated November 1, 1941. A draft drawn on the insurance company for $540 (the difference between the amount of the loss and $150, the salvage value of the truck after the fire), in full satisfaction and discharge of all claims against the insurance company for loss *Page 687 
and damage to the truck, was delivered by the agent of the company to Mrs. Hoxie on November 3, 1941, and was endorsed by her and duly collected by her. Sometime shortly thereafter, the date not appearing in the record, the plaintiff signed a paper designated as a loan receipt, reciting that she had received from the insurance company $690 "as a loan without interest and repayable only to the extent of any net recovery the undersigned may effect from any person or persons responsible for damage to the automobile of the undersigned as the result of a fire loss," etc. A bill of sale for the truck, reciting a consideration of $150, made by the plaintiff to the purchasers after the fire, was also introduced in evidence.
The court thereupon sustained the special plea in bar and dismissed the plaintiff's action, holding that the loan receipt did not purport to operate as a novation of the assignment and subrogation agreement; and that, with this outstanding, it followed as a matter of law that the plaintiff had divested herself of all right to institute and maintain the suit. That judgment and ruling of the court presents the sole exception of the plaintiff in error; and her counsel candidly concede that, if there was a legal assignment and transfer to the insurance company of the right of the plaintiff in the tort claim against the defendant, the judgment of the trial court was correct. The defendant in error has made a motion to dismiss the bill of exceptions, and this will be considered first.
1. The motion to dismiss recites that the decision of the trial court sustaining the special plea in bar is dated November 23, and the bill of exceptions was presented to the court on December 18, 1945, more than 20 days thereafter; and that a special plea in bar is an extraordinary remedy within the meaning of the Code, § 6-903, so that a bill of exceptions complaining of a ruling thereon must be tendered within 20 days from the rendering of the decision. We do not think that a special plea in bar filed in an action at law is an extraordinary remedy within the purview of the statutes. Even if such a plea may be termed a remedy, although asserted defensively, it is purely legal and is in no sense an equitable defense. Extraordinary remedies as contemplated *Page 688 
by the section of the Code referred to would seem to have reference to equitable proceedings or defenses. This conclusion is supported by the Code, §§ 37-904, 37-906, and 37-907, all of which relate to extraordinary remedies in aid of a suit or a defense, providing how such remedies may be obtained by proper pleadings and proceedings in equity. We are cited no authority holding that a special plea in bar in a legal action is an extraordinary remedy, under the rules of pleading and practice in this State, and the motion to dismiss the bill of exceptions is denied.
2. "A right of action is assignable if it involves, directly or indirectly, a right of property." Code, § 85-1805;Benjamin-Ozburn Co. v. Morrow Transfer c. Co., 13 Ga. App. 636
(79 S.E. 753); Beasley v. Central of Georgia Ry. Co.,29 Ga. App. 584 (116 S.E. 227); Sullivan v. Curling,149 Ga. 96 (99 S.E. 533, 5 A.L.R. 124). "Where property actually covered by a policy of fire insurance is destroyed, the insurer, when settling with the insured for the loss, may, as a consideration for the settlement, take an assignment of the insured's right of action in tort against another for the destruction of the property, thereby subrogating the insurer to the right of the insured to recover for the loss." Hartford FireIns. Co. v. Davis, 29 Ga. App. 797 (116 S.E. 647). Where it appeared from the allegations of the petition that the title to the chose in action sued on was not in the plaintiff at the time of the filing of the suit, but was in another, or the plaintiff's assignee, the suit could not be maintained by the plaintiff, and the demurrer to the petition, upon the ground that it appeared therefrom that the plaintiff had no title to the chose in action, was properly sustained. Virginia-Carolina Chem. Co. v.Rachaels, 41 Ga. App. 221 (152 S.E. 308).
The evidence offered in support of the plea in bar in this case showed that before the filing of the suit by the plaintiff she had accepted $540 from the insurance company, in addition to the $150 received from the sale of the burned truck as its salvage value, in full satisfaction and discharge of all her claims for loss and damage to the truck; and that she had transferred and assigned in a subrogation agreement all of her claims and demands to the insurance company. The trial court was, therefore, authorized to find that the so-called loan receipt was not a novation of the assignment and subrogation agreement, and that the plaintiff *Page 689 
had no right to maintain the action. Under the principles of law stated in the cases cited, and the facts shown by the evidence, the finding in favor of the plea in bar, and the judgment sustaining it, were correct. The case of McCann v. Dixie Lake Realty Co., 44 Ga. App. 700 (162 S.E. 869), relied on by the plaintiff in error, is easily distinguishable on its facts from the case at bar, and the ruling therein does not require a different holding in this case. The other cases cited by the plaintiff in error are not applicable to the instant case.
There being a dissent, this case was considered by the entire court under the act of March 8, 1945.
Judgment affirmed. All the Judges concur except